Citation Nr: 1638877	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-19 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1967 to December 1968. He also served with the Army National Guard, including periods of active duty from July 1985 to November 1985 and from October 2004 to September 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Seattle, Washington, Regional Office (RO). In March 2010, the Veteran had a hearing with a Decision Review Officer (DRO) and in April 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. Both hearings were held at the RO and transcripts for both are in the record. In July 2015 and December 2015, the Board remanded the issue to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A further remand is necessary as the opinion rendered as a result of the December 2015 remand is inadequate. The remand instructions SPECIFICALLY requested opinions as to whether the Veteran's last period of active duty, from October 2004 to September 2005, aggravated his hypertension and whether his service-connected posttraumatic stress disorder (PTSD) caused or aggravated his hypertension. 

The instructions stated that the "examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND." The instructions then highlighted several pieces of evidence already in the claims file that was particularly relevant and should be viewed by the examiner. This evidence list included April 2008 and June 2010 VA examinations, which contained blood pressure readings from the Veteran and noted that he was taking medication for his hypertension. In her January 2016 medical opinions, the VA examiner noted the evidence reviewed in formulating her opinion; the list did not include these examinations. She indicated in her opinions that the Veteran was not taking medication for hypertension and stated that the only evidence of elevated blood pressure in the Veteran's file was at his 2006 retirement physical and that, without later-in-time readings, there was no way to conclude that his hypertension had been permanently worsened. She did not discuss or comment on the blood pressure readings taken at the April 2008 and June 2010 VA examinations and seemed unaware of their existence. When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies, remand is necessary for another medical opinion.

Remand is also necessary to obtain a medical opinion as to whether the Veteran's service-connected disabilities caused or aggravated his hypertension. In its August 2016 informal hearing presentation (IHP), the Veteran's representative particularly highlighted the possibility that his service-connected sleep apnea or type II diabetes mellitus might have caused or aggravated his hypertension.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the January 2016 opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must review the entire claims file, including all the evidence listed below, before rendering the opinions. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Whether it is medically and factually undebatable that the Veteran's last period of active duty from October 2004 to September 2005 did not aggravate (that is, permanently worsen) his hypertension.

b.  Whether any of the Veteran's service-connected disabilities caused his hypertension.

c.  Whether any of the Veteran's service-connected disabilities aggravated his hypertension.

Service connection is currently in effect for type II diabetes mellitus with erectile dysfunction, urinary frequency associated with type II diabetes mellitus with erectile dysfunction, sleep apnea, PTSD, degenerative joint disease of the left knee and of the right knee, residuals of septic bursitis of the right elbow, degenerative joint disease and strain of the thoracolumbar spine, and hearing loss.

The examiner's attention is drawn to the following:

*May 1967 Report of Medical Examination at enlistment, indicating blood pressure of 138/80.

*May 1967 (enlistment), September 1983 (enlistment), December 1987, February 1991, and February 1996 Reports of Medical History, denying high or low blood pressure.

*September 1983 Report of Medical Examination at enlistment, noting blood pressure of 120/80.

*June 1984 Service Treatment Records (STRs), noting blood pressure of 136/110.

*October 1985 STRs for emergency care and treatment, indicating a blood pressure of 138/84.

*December 1987 Report of Medical Examination, showing blood pressure of 122/70.

*February 1991 Report of Medical Examination, indicating blood pressure of 120/80.

*September 1991 STRs, showing blood pressure of 120/80 for the Cardiovascular Risk Screening Program.

*August 1992 Health Risk Appraisal Profile, noting blood pressure of 148/90.

*February 1996 Report of Medical Examination, showing blood pressure of 146/80.

*January 2002 Report of Medical Examination, noting blood pressure readings of 148/90 and 154/90, and diagnoses of obesity and hypertension.

*February 2002 Private Medical Records (PMRs) (found in STRs), noting a blood pressure reading of 148/84, that the Veteran was not being treated with medication, and that he had been advised to lose weight.

*March 2002 PMRs (found in STRs) from Cardiac Study Center, indicating a blood pressure reading of 140/92.

*July 2003 PMRs from Dr. D.V.W. (found in STRs), noting a blood pressure reading of 150/94.

*April 2006 Report of Medical Examination, noting blood pressure readings of 177/108 and 163/101; was placed on a temporary Physical Profile to evaluate his high blood pressure and other conditions.

*May 2006 Claim, alleging that hypertension began in 2002.

*September 2006 VA Examination Report.

*April 2008 VA Examination Report.

*February 2010 Private Opinion from Dr. P.W.



*June 2010 VA Examination Report.

*April 2015 Board Hearing Transcript.

*August 2015 VA Examination Report, noting the Veteran's hypertension pre-existed his last period of active service.

*November 2015 Brief and Accompanying Journal Articles, regarding "the documented link between PTSD and cardiovascular diseases such as hypertension."

*February 2016 Private Opinion from Dr. J.O.S.

*August 2016 IHP and Accompany Journal Articles.

2.  Specifically ensure that any and all medical opinions are fully responsive to the Board's remand instructions to avoid a further remand. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




